Russell, J.
(dissenting). The plaintiff was examined by the District Attorney before trial in connection with the charge of murder against Arthur Decker. This examination was used in connection with the trial of this divorce case. It was improper. “‘The practice of calling out evidence for one purpose, apparently innocent, and using it for another, which is illegal, is improper; and, if it is clear and manifest that the avowed object is colorable merely, its admission is error * V ” (People v. Zackowitz, 254 N. Y. 192, 200.) Evidence should not be admitted which is susceptible of misconception. (1 Ford on Evidence, § 86.) The verdict was against the weight of evidence.
Heffernan, Brewster and Foster, JJ., concur in decision; Russell, J., dissents in an opinion in which Hill, P. J., concurs.
Judgment and order appealed from affirmed, without costs.